                Case 3:18-cv-05215-JD Document 42 Filed 02/14/19 Page 1 of 7




1
     Timothy W. Moppin (SBN 133363)
2    Attorney at Law
     2015 Junction Avenue
3    El Cerrito, California 94530
     Telephone: (510) 232-0442
4    timmoppin@aol.com
5    Richard M. Nichols (SBN 166638)
6    Attorney at Law
     876 Arlene Way
7    Novato, CA 94947

8    Attorneys for Plaintiff
     HOPE SOLO
9
     SEYFARTH SHAW LLP
10   Ellen E. McLaughlin (pro hac vice)
     emclaughlin@seyfarth.com
11   Cheryl A. Luce (pro hac vice)
     cluce@seyfarth.com
12   233 South Wacker Drive, Suite 8000
     Chicago, Illinois 60606-6448
13   Telephone:     (312) 460-5000
     Facsimile:     (312) 460-7000
14
     SEYFARTH SHAW LLP
15   Chantelle C. Egan (SBN 257937)
     560 Mission Street, Ste. 3100
16   San Francisco, CA 94105
17   Attorneys for Defendant
18   UNITED STATES SOCCER FEDERATION

19
20
21                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
22
23   HOPE SOLO                        )
                                      ) Case Number: C 3:18-cv-05215
24        Plaintiff,                  )
                                      ) JOINT CASE MANAGEMENT
25        vs.                         ) STATEMENT & PROPOSED ORDER
26                                    )
     UNITED STATES SOCCER FEDERATION, )
27                                    )
          Defendant.                  )
28
                                          Page 1 of 7
     Form updated May 2018
                Case 3:18-cv-05215-JD Document 42 Filed 02/14/19 Page 2 of 7




1           The parties to the above-entitled action jointly submit this JOINT CASE
2    MANAGEMENT STATEMENT & PROPOSED ORDER pursuant to the Standing Order for All
3    Judges of the Northern District of California and Civil Local Rule 16-9.
4
5    1. Jurisdiction & Service

6            This Court has jurisdiction over this controversy under 28 U.S.C. § 1331 by virtue of

7     the fact that this is a civil action wherein the matter involves the application and interpretation

8     of federal laws. Plaintiff believes that venue is properly laid in this District because she

9     believes that the actions which are the subject of this Complaint, occurred within this District.

10    Defendant believes that the proper venue for this action is the Northern District of Illinois for

11    the convenience of the parties and witnesses and has moved to transfer venue pursuant to 28

12    U.S.C. § 1404(a). [Dkt. 25.] The only named defendant herein has been served and has

13    appeared.

14   2. Facts
            Plaintiff Hope Solo (“plaintiff”) alleges and believes, and defendant United States Soccer
15
     Federation, Inc. (“defendant”) denies, that plaintiff and similarly situated former and current
16
     United States Women’s National Soccer Team (“WNT”) players have been discriminated against
17   because of sex (female) in violation of Title VII of the Civil Rights Act of 1964 (“Title VII”), as
18   amended, and the Equal Pay Act, 29 U.S.C. § 206(d)(1) (“EPA”). Plaintiff alleges that she has
19   been paid less than the United States Men’s National Soccer Team (“MNT”) despite the WNT
20   equal or superior performance; the WNT has enjoyed unparalleled success in international

21   soccer, winning three (3) World Cup Titles and (4) Olympic Gold Medals – an accomplishment
     that no other country on the men’s or women’s side has reached in World Cup or Olympic
22
     competition.
23
24           Defendant denies that Plaintiff and other WNT players are paid less for substantially

25    equal work or that Defendant discriminated against Plaintiff on the basis of sex in its

26    compensation practices. The WNT and MNT have separately negotiated collective bargaining

27    agreements (“CBAs”). [Dkt. 29 at 2-3.] The CBAs establish fundamentally different pay

28    structures; under the WNT agreements, core WNT players (including Plaintiff) receive

                                                  Page 2 of 7
     Form updated May 2018
                 Case 3:18-cv-05215-JD Document 42 Filed 02/14/19 Page 3 of 7




1     guaranteed base salaries, medical benefits, injury protection, and other benefits, while the
2     MNT players are paid for appearances a matches under a “pay-for-play” structure if they are
3     called up for rosters that potentially results in no compensation at all for MNT players who fail
4     to make the roster. Id. These different pay structures cannot be compared under Title VII or the

5     EPA. Moreover, WNT and MNT players perform work in different establishments and play in

6     different international competitions, which make MNT players unsuitable comparators under

7     either Title VII or the EPA. Id. at 7-10. Further, Plaintiff earned more compensation than many

8     MNT players during the relevant period, and to the extent that she earned less than a

9     comparable MNT player, the pay differential is based on the different aggregate revenue from

10    WNT games compared to MNT games (as guaranteed in the pay equity clause contained in the

11    WNT CBA), which is a factor other than sex that affirmatively bars Plaintiff’s claim under the

12    EPA or Title VII. Id. at 13-15.

13   3. Legal Issues

14            The primary legal issues to be determined with respect to Plaintiff’s EPA claim are: (1)

15   whether Plaintiff and MNT players worked in the same establishment; (2) whether Plaintiff and

16   MNT players performed work in a position requiring equal skill, effort, and responsibility under
17   similar working conditions; (3) whether Plaintiff was paid less than a comparable MNT player;
18   and (4) whether Defendant can establish any of its affirmative defenses.
19            The primary legal issue to be determined with respect to Plaintiff’s Title VII claim is
20   whether Plaintiff failed to exhaust her administrative remedies.
21
22   4. Motions
     All prior and pending motions, their current status, and any anticipated motions.
23
               Defendant moved to transfer this case to the Northern District of Illinois pursuant to 28
24
      U.S.C. § 1404(a) because it is a more convenient venue for the parties and the witnesses. [Dkt.
25
      25.] Defendant also moved to dismiss the Complaint pursuant to Fed. R. Civ. 12(b)(6) because
26
      it fails to state a claim upon which relief may be granted. [Dkt. 29.] Both motions are fully
27
      briefed and scheduled for hearing on February 21, 2019 at 3:00 p.m.
28
                                                        Page 3 of 7
     Form updated May 2018
                Case 3:18-cv-05215-JD Document 42 Filed 02/14/19 Page 4 of 7




1    5. Amendment of Pleadings
          The parties have not determined whether any amendment of the pleadings is necessary at
2
     this time. The parties stipulate that any amendment of the pleadings must be made with fourteen
3
     (14) days after the date of the Court’s ruling on the defendant’s motion to dismiss under Federal
4
     Rules of Civil Procedure, Rule 12(b)(6).
5
6
     6. Evidence Preservation
7          The parties have reviewed the Guidelines Relating to the Discovery of Electronically
8    Stored Information (“ESI Guidelines”), and have met and conferred pursuant to Fed. R. Civ. P.
9    26(f) regarding reasonable and proportionate steps taken to preserve evidence relevant to the
10   issues reasonably evident in this action.

11
12   7. Disclosures

13           There have been no disclosures to date. The parties have agreed to comply with the

14    initial disclosure requirements of Fed. R. Civ. P. 26 within fourteen (14) days after the date of

15    the Court’s ruling on the defendant’s motion to dismiss under Federal Rules of Civil

16    Procedure, Rule 12(b)(6).

17   8. Discovery
             There has been no discovery taken to date. The parties proposed that fact and
18
      percipient witness discovery be closed on January 31, 2020. The parties also propose a
19
      limitation of forty (40) request for admissions per party, and leave of court will be required to
20
      exceed that limitation. There are no discovery disputes anticipated at this time.
21
     9. Class Actions
22
             Not applicable.
23
     10. Related Cases
24
           Other than the charge filed with the Equal Opportunity Employment Commission on
25   March 30, 2016, there are no related cases or proceedings pending at this time.
26
27
28
                                                 Page 4 of 7
     Form updated May 2018
                 Case 3:18-cv-05215-JD Document 42 Filed 02/14/19 Page 5 of 7




1    11. Relief
           Plaintiff is seeking monetary relief in an amount that is not yet determined, but that will
2
     proven at trial.
3
4
5    12. Settlement and ADR
            Plaintiff prefers that parties attempt to resolve this matter through private mediation and
6
     proposes that the parties complete mediation before January 31, 2020. Defendant prefers that the
7    parties attempt to resolve this matter through court-sponsored mediation from the Court’s panel
8    of voluntary mediators but likewise proposes that the parties complete mediation before January
9    31, 2020.
10
11   13. Consent to Magistrate Judge For All Purposes
12         Whether all parties will consent to have a magistrate judge conduct all further

13   proceedings including trial and entry of judgment.    ____ YES     ___x_ NO

14
15   14. Other References
16            Not applicable.
17   15. Narrowing of Issues
18            Unknown at present.
19   16. Expedited Trial Procedure
20            Not applicable.
21   17. Scheduling
           Completion of initial ADR session – January 31, 2020;
22
             Designation of experts - Plaintiff to designate experts by October 11, 2019 with
23
     Plaintiff’s expert report due on November 11, 2019; Defendant to designate experts by
24
     November 22, 2019 with Defendant’s expert report due on December 22, 2019.
25           Discovery cut-off – January 31, 2020;
26           Hearing of dispositive motions, pretrial conference and trial – TBD.
27
28
                                                 Page 5 of 7
     Form updated May 2018
                  Case 3:18-cv-05215-JD Document 42 Filed 02/14/19 Page 6 of 7




1    18. Trial
2               The parties anticipate that this will be a seven (7) to ten (10) day jury trial.
3    19. Disclosure of Non-party Interested Entities or Persons
4               Each party has filed the “Certification of Interested Entities or Persons” required by

5     Civil Local Rule 3-15.

6    20. Professional Conduct

7               All attorneys of record for the parties have reviewed the Guidelines for Professional

8     Conduct for the Northern District of California.

9    21. Other

10              Such other matters as may facilitate the just, speedy and inexpensive disposition of this

11    matter.

12
13     Dated: February 14, 2019                     s/ Timothy Moppin

14                                                  Counsel for Plaintiff

15
16
       Dated: February 14, 2019                     s/ Cheryl A. Luce
17
                                                    Counsel for Defendant
18
19
                                       CASE MANAGEMENT ORDER
20
     The above JOINT CASE MANAGEMENT STATEMENT & PROPOSED ORDER is approved
21
     as the Case Management Order for this case and all parties shall comply with its provisions. [In
22
     addition, the Court makes the further orders stated below:]
23
24
     IT IS SO ORDERED.
25
      Dated:
26
                                                     UNITED STATES DISTRICT/MAGISTRATE JUDGE
27
28
                                                     Page 6 of 7
     Form updated May 2018
               Case 3:18-cv-05215-JD Document 42 Filed 02/14/19 Page 7 of 7



                       ATTESTATION PURSUANT TO LOCAL RULE 5-1(i)(3)
1
2    I, Cheryl A. Luce, attest that concurrence in the filing of this Joint Case Management Statement
     has been obtained from the signatory Timothy Moppin, Plaintiffs’ counsel.
3
     Executed this 14th day of February in Chicago, Illinois.
4
                                                  By:            /s/ Cheryl A. Luce
5                                                 Cheryl A. Luce
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                Page 7 of 7
     Form updated May 2018
